DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to Applicant’s amendment filed on 8/24/2020.
Claims 24-43 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 24-28, 33-38, and 43 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Cohen et al. (US 9,973,446 B2; hereafter COHEN).

With respect to claim 24, COHEN discloses a method of implementing private networks over a shared physical network (Abstract; column 2, lines 19-41; 105 in FIG. 1), the method comprising:
configuring a first set of software forwarding elements (VHBA I/O module in 107 of FIG. 1) executing on a first set of host computers (207, 205, 203 in FIG. 2) to implement a first 108 network in FIG. 1) over the physical network for a first tenant (101 or 102 or 103 in FIG. 1);
configuring a second set of software forwarding elements (VNIC I/O module in 107 of FIG. 1) executing on a second set of host computers (207, 205, 203 in FIG. 2) to implement a second private network (109 network in FIG. 1) over the physical network for a second tenant (101 or 102 or 103 in FIG. 1);
the first and second sets of host computers (207, 205, 203 in FIG. 2) having at least one particular host computer in common on which a particular software forwarding element (VHBA I/O module in 107 of FIG. 1) executes, and
configuring the first (VHBA I/O module in 107 of FIG. 1) and second sets (VNIC I/O module in 107 of FIG. 1) of forwarding elements comprises configuring a first port of the particular software forwarding element to be part of the first private network (108 network in FIG. 1), and configuring a second port of the particular software forwarding element to be part of the second private network (109 network in FIG. 1).


With respect to claim 25, COHEN further discloses 25. (New) The method of claim 24 further comprising configuring the first (VHBA I/O module in 107 of FIG. 1) and second sets (VNIC I/O module in 107 of FIG. 1) of forwarding elements comprises configuring the particular software forwarding element to use first and second addressing tables (FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65) 108 network, 109 network in FIG. 1) to determine how to forward packets received at the first and second ports.

With respect to claim 26, COHEN further discloses 26. (New) The method of claim 24 further comprising configuring the first (VHBA I/O module in 107 of FIG. 1) and second sets (VNIC I/O module in 107 of FIG. 1) of forwarding elements comprising configuring the particular software forwarding element to use first and second sets of addresses (FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65) that are internal to the respective first and second PANs and to use a third set of addresses that are external (FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65) to the first and second PANs and are for the shared physical network (105 in FIG. 1).

With respect to claim 27, COHEN further discloses 27. (New) The method of claim 26, wherein the first and second sets of addresses comprise internal MAC (media access control) addresses (column 12, lines 28-50) while the third set of addresses comprise external MAC addresses (FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65).

With respect to claim 28, COHEN further discloses 28. (New) The method of claim 26, wherein at least one address is in both the first and second sets of addresses as the first and FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65).


With respect to claim 33, COHEN further discloses 33. | (New) The method of claim 29, wherein the second destination address is an address of a host computer that hosts a machine having the destination address in the physical network (FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65).


With respect to claim 34, COHEN further discloses a non-transitory machine readable medium (column 8, lines 56-67) storing a program (column 8, lines 56-67) which when executed by at least one processing unit implements private networks over a shared physical network (Abstract; column 2, lines 19-41), the program comprising sets of instructions for:
configuring a first set of software forwarding elements (VHBA I/O module in 107 of FIG. 1) executing on a first set of host computers (207, 205, 203 in FIG. 2) to implement a first private network (108 network in FIG. 1) over the physical network for a first tenant (101 or 102 or 103 in FIG. 1);
configuring a second set of software forwarding elements (VNIC I/O module in 107 of FIG. 1) executing on a second set of host computers (207, 205, 203 in FIG. 2) to implement a second private network (109 network in FIG. 1) over the physical network for a second tenant (101 or 102 or 103 in FIG. 1);
207, 205, 203 in FIG. 2) in common on which a particular software forwarding element executes, and
the sets of instructions for configuring the first (VHBA I/O module in 107 of FIG. 1) and second sets (VNIC I/O module in 107 of FIG. 1) of forwarding elements comprises sets of instructions for configuring a first port of the particular software forwarding element to be part of the first private network (108 network in FIG. 1), and configuring a second port of the particular software forwarding element to be part of the second private network (109 network in FIG. 1). 

With respect to claim 35, COHEN further discloses 35. (New) The non-transitory machine readable medium of claim 34, wherein the sets of instructions for configuring the first (VHBA I/O module in 107 of FIG. 1) and second sets (VNIC I/O module in 107 of FIG. 1) of forwarding elements further comprises sets of instructions for configuring the particular software forwarding element to use first and second addressing tables (FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65) respectively for first and second private networks (108 network , 109 network in FIG. 1) to determine how to forward packets received at the first and second ports.

With respect to claim 36, COHEN further discloses 36. | (New) The non-transitory machine readable medium of claim 34, wherein the sets of instructions for configuring the first (VHBA I/O module in 107 of FIG. 1) and second sets (VNIC I/O module in 107 of FIG. 1) of FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65)  are internal to the respective first and second PANs and to use a third set of addresses that are external (FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65) to the first and second PANs and are for the shared physical network (105 in FIG. 1).

With respect to claim 37, COHEN further discloses 37. | (New) The non-transitory machine readable medium of claim 36, wherein the first and second sets of addresses comprise internal MAC (media access control) addresses (column 12, lines 28-50) while the third set of addresses comprise external MAC addresses (FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65).

With respect to claim 38, COHEN further discloses 38. | (New) The non-transitory machine readable medium of claim 36, wherein at least one address is in both the first and second sets of addresses as the first and second PANs use overlapping address spaces (FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65).




With respect to claim 43, COHEN further discloses 43. | (New) The non-transitory machine readable medium of claim 39, wherein the second destination address is an address of a host computer that hosts a machine having the destination address in the physical network (FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-32 and 39-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over COHEN in view of Vobbilisetty et al. (US 2008/0181243 A1; hereafter VOBBI).



With respect to claim 29, COHEN further discloses 29. (New) The method of claim 26, wherein configuring the first set of forwarding elements (VHBA I/O module in 107 of FIG. 1) comprises configuring the particular forwarding element to:
receiving a first packet, from a first machine executing on the particular host computer, that has a destination address to a destination (FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65) in the first private network (108 network in FIG. 1);
make a forwarding decision for the first packet based on the destination address (FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65) in the first private network (108 network in FIG. 1);

COHEN does not disclose encapsulate the first packet using a second destination address in the physical network; and
transmit the encapsulated first packet to the physical network that processes the first packet using the second destination address.

VOBBI  discloses encapsulate the first packet using a second destination address in the physical network (300, 302 in FIG. 3; FIG. 4; paragraphs [0035] and [0036]); and
transmit the encapsulated first packet to the physical network that processes the first packet using the second destination address (300, 302 in FIG. 3; FIG. 4; paragraphs [0035] and [0036]).
paragraph [0004]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the encapsulation as taught by VOBBI in the method and network of COHEN to produce an expected result.

With respect to claim 30, COHEN further discloses 30. (New) The method of claim 29, wherein the machine is a virtual machine executing on the particular host computer (207, 205, 203 in FIG. 2).

With respect to claim 31, COHEN further discloses 31. (New) The method of claim 29, wherein configuring the second set of forwarding elements (VNIC I/O module in 107 of FIG. 1) comprises further configuring the particular forwarding element to:
receiving a second packet, from a second machine executing on the particular host computer, that has a destination address to a destination (FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65) in the second private network (109 network in FIG. 1); 
make a forwarding decision for the second packet based on the destination address (FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65) in the second private network (109 network in FIG. 1);

COHEN does not disclose encapsulating the second packet using a second destination address in the physical network; and
transmitting the encapsulated second packet to the physical network that processes the second packet using the second destination address.

300, 302 in FIG. 3; FIG. 4; paragraphs [0035] and [0036]); and
transmitting the encapsulated second packet to the physical network that processes the second packet using the second destination address (300, 302 in FIG. 3; FIG. 4; paragraphs [0035] and [0036]).

VOBBI teaches the benefit of higher performance for virtual network addressing (paragraph [0004]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the encapsulation as taught by VOBBI in the method and network of COHEN to produce an expected result.

With respect to claim 32, COHEN further discloses 32. (New) The method of claim 31, wherein the destination addresses of the first and second packets that are in the first and second private networks are the same address (FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65).


With respect to claim 39, COHEN further discloses 39. (New) The non-transitory machine readable medium of claim 36, wherein the set of instructions for configuring the first set of forwarding elements (VHBA I/O module in 107 of FIG. 1) comprises a set of instructions for configuring the particular forwarding element to:
receive a first packet, from a first machine executing on the particular host computer, that has a destination address (FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65) to a destination in the first private network (108 network in FIG. 1);
FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65) in the first private network (108 network in FIG. 1); 

COHEN does not disclose encapsulate the first packet using a second destination address in the physical network; and
transmit the encapsulated first packet to the physical network that processes the first packet using the second destination address. 

VOBBI discloses encapsulate the first packet using a second destination address in the physical network (300, 302 in FIG. 3; FIG. 4; paragraphs [0035] and [0036]); and
transmit the encapsulated first packet to the physical network that processes the first packet using the second destination address (300, 302 in FIG. 3; FIG. 4; paragraphs [0035] and [0036]).

VOBBI teaches the benefit of higher performance for virtual network addressing (paragraph [0004]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the encapsulation as taught by VOBBI in the method and network of COHEN to produce an expected result.

With respect to claim 40, COHEN further discloses 4O. (New) The non-transitory machine readable medium of claim 39, wherein the machine is a virtual machine executing on the particular host computer (207, 205, 203 in FIG. 2).

With respect to claim 41, COHEN further discloses 41. (New) The non-transitory machine readable medium of claim 39, wherein the set of instructions for configuring the second set of forwarding elements (VNIC I/O module in 107 of FIG. 1) further comprises a set of instructions for configuring the particular forwarding element to:
receive a second packet, from a second machine executing on the particular host computer (207, 205, 203 in FIG. 2), that has a destination address to a destination (FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65) in the second private network (109 network in FIG. 1);
make a forwarding decision for the second packet based on the destination address (FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65) in the second private network (109 network in FIG. 1);

COHEN does not disclose encapsulate the second packet using a second destination address in the physical network; and
transmit the encapsulated second packet to the physical network that processes the second packet using the second destination address.

VOBBI disclose encapsulate the second packet using a second destination address in the physical network (300, 302 in FIG. 3; FIG. 4; paragraphs [0035] and [0036]); and
transmit the encapsulated second packet to the physical network that processes the second packet using the second destination address (300, 302 in FIG. 3; FIG. 4; paragraphs [0035] and [0036]).

VOBBI teaches the benefit of higher performance for virtual network addressing (paragraph [0004]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the encapsulation as taught by VOBBI in the method and network of COHEN to produce an expected result.

With respect to claim 42, COHEN further discloses 42. (New) The non-transitory machine readable medium of claim 41, wherein the destination addresses of the first and second packets that are in the first and second private networks are the same address (FIG. 5A; FIG. 5B; 1002, 1004, 1006, 1008 in FIG. 10; col. 5, lines 42-67; col. 6, lines 34-60; col. 7, lines 41-65).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        March 25, 2022